DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-22 and 25-27 are pending; claims 23 and 24 have been previously cancelled, and claims 25-27 have been newly added.

Response to Amendment
The 35 USC 112(b) rejections are withdrawn in view of current claim amendments. 
The Contingent Limitations interpretation is also withdrawn in view of current claim amendments.
As for the 35 USC 103 rejections based on references Berlin US 2012/0283557,  Vera US 9,033,963 and/or Zhou US 7,192,412; these rejections are all withdrawn because the individual references alone and in combination do not teach the newly added limitation which specifies the anatomical locations for the recited treatment pattern design. 

Allowable Subject Matter
Claims 1-22 and 25-27 are allowed. (Renumbered as claims 1-25.)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references alone and in combination fail to teach or remotely suggest a method or system for treating glaucoma in an eye comprising: designing an initial treatment pattern that defines an initial volume of ocular tissue based on an aqueous flow model comprising discrete sets of electrical circuit components, each discrete set modeling one of the uveal layer, the corneoscleral meshwork and the juxtacanalicular tissue; controlling a laser source to deliver an initial laser treatment to photo-disrupt said initial volume of ocular tissue; evaluating a post-operative measure of IOP relative to an IOP criterion; and repeating laser treatment and repeating evaluation of IOP depending on the results of said post-operative IOP comparison; and in combination with other claim elements recited in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
September 11, 2021